Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 1 of 11

FOR THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Marcus C. Gaskins,
Plaintiff,

Civil No. 19-2313 (EGS) .

Gregorio Africa, et al.,

Defendants.

ee

 

February 7, 2020
PLAINTIFF’S OBJECTION TO MOTION TO DISMISS AND SUBMITTAL OF SUPPORTIVE DOCUMENTS

The above-referenced Plaintiff, Marcus Gaskins, humbly requests the honorable Emmet G. Sullivan,
United States District Judge, to deny the motion to dismiss request. Currently, | have been working
towards providing a response and submitting the required summons in a civil action documents. Please
also see attached supportive documentation. Exhibit A shows the two women who were hired making
$10,000 to $20,000 more than me and were the only two people who were doing the same work as me.
Their names are Sarah Fowler and Monet Lea. Exhibit B provides a copy of the Maryland Department of
Unemployment order which explains that | did not have any misconduct. Therefore, the charge of
discrimination and retaliation, which was confirmed and investigated by the Maryland Civil Rights
Commission is valid against the Anne Arundel County Government Office of Personnel, Office of
Planning and Zoning, and Department of Inspections and Permits. This case was investigated by Anne
Arundel County as well and all decisions regarding the Plaintiff's termination were appealed, but the
Anne Arundel County response was to label me “Not Rehireable” and their only offer of settlement was
to seal all damaging documents in the Plaintiff's file, but keep them in the Plaintiff's file at the
government to provide copies of upon request to other government entities. Every attempt to settle

this matter was taken throughout the entire process with no success, so the case should proceed.

[taewr hh.

Marcus C. Gaskins, Plaintiff
4310 Varnum Place, NE
Washington, DC 20017

 

rr

 
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 2 of 11

CERTIFICATE OF SERVICE Me 9

| hereby certify that a true and correct copy of the foregoing “Plaintiff's Objection to
Motion to Dismiss and Submittal of Supportive Documents” was served by certified mail, postage
prepaid, on the February 8, 2020, upon:

1.) Jessica Haskins

2.)

3.)

4)

EEOC Maryland Commission on Civil Rights
6 St. Paul Street

Baltimore, MD 21202
Jessicam.haskins@maryland.gov

Anne Arundel County Government

Attn: Current Personnel Director/HR Director
2660 Riva Road, #100

Annapolis, MD 21401

Equal Employment Opportunity Commission
31 Hopkins Plaza # 1432
Baltimore, MD 21201

USDO) Civil Rights Division

950 Pennsylvania Avenue, N.W.

Karen Ferguson, EMP, PHB, Room 4701
Washington, DC 20530

Very Respectfully,

Moe C AL Ac.

Marcus C. Gaskins
4310 Varnum Place, NE
Washington, DC 20017
megaskins@yahoo.com
(443) 216-9851

 
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 3 of 11

EXHIBIT A

V6
aes eae eee = ae +a or

Cee ange eens pees

Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 4 of 11

mm ee eee

g
/\6

This is a searchable database of Anne Arundel County government employee annual salaries as of Aug. 28, 2015. This
page includes salaried employees only. Click here for the database of hourly employees. Source: Anne Arundel
County. Use the search box at the top right to narrow down your search.

Anne Arundel County government employee salaries

FEBRUARY 12, 2016, 2:50 PM

 

Show 25 catrics Search:
Name Position Salary
Slaughter,Anthony R Police Corporal 76639.68
Zukowski,Mark J Police Corporal 76639.68

Mayer, Jonathan I

Fowler,Sarah E

Scarborough, Wendy S.

Foster, John A
Savidge,Robert W
Brewer,Pamela D
Carroll,Christopher J
LaBroad,Elizabeth A
Gajewski, Thomas
Wood, Lynda
Howell,Mary Ann E
Lemerise,Darby L
Tomey, Jeffrey D
Bass Brinica C
raser,Michael G
Genest,Sean A
Batta,Rebecea J
Newman.Janice K.
Lee.Kimbalee Jo

Verrette,Gerald A

Planner II

Engineer [I]

Reereation Supervisor

Admin Asst To State's Atty
Engineer II

S/A Management Assistant I
Senior Management Assistant
Senior Management Assistant
Electrical Technician [I]
Financial Operations Supervisr
Human Services Supervisor
Management Assistant IT
Planner III

Engineer |

Police Officer First Class
Police Sergeant

Senior Management Assistant
Police Communicat Operator 1V
Buyer III

Fire Fighter II]

76625.12

76577.28

7650448

76500.32

76500.32

76483.68

76481 .60

76479.52

76419.20

76300.64

76090.56

76024.00

76024.00

75920.00

75901.28

75851.36

75813.92

75811.84

75736.96

75673.42
atest pe fee eeee a -

Case 1:19-cv-02313-EGS Document 5 Filed 02/07/20 Page 5 of 11

temp teen ete eee meee ta aee eee eee re See eee ee

Ye

This is a searchable database of Anne Arundel County government employee annual salaries as of Aug. 28, 2015. This

Anne Arundel County government employee salaries

FEBRUARY 12, 2016, 2:50 PM

page includes salaried employees only. Click here for the database of hourly employees. Source: Anne Arundel
County. Use the search box at the top right to narrow down your search.

Show 25

entries

Name

Position

Search:

Salary

 

Cecil, John Allan
Latham,Scott A
Matolka,Bnan W
Davis I1,John H
Vogel Jr,John L
Lea,Monet I.

Currence,Melissa D

Combination Inspector

Detention Sergeant

Detention Sergeant

Detention Lieutenant

Automotive Maintenance Supervr
Engineer III

Chemist

73003.84

72993.44

72993.44

7295 1.84

72852.00

72829.12

72752.16

Lucas, Sybil L Environmental Sanitarian II] 72739.68
Block,Laura M Human Services Supervisor 72735.52

Moulden,Shawn

Noe,Maureen Janet

Stevens. Albert S

Utility Lines Superintendent
S/A Management Assistant ||

Systems Programmer I

72725.12

72654.40

72564.96

Fish,Robert B Program Specialist 1] 72483,84
Wyngarden,Chery1 L Personnel Analyst IT] 72450.56
Beaujon,Marsha L Police Corporal 72240.48
Bianchi,Mare J Police Corporal 72240.48
Fowler, Wilbert L Police Corporal 72240.48
Henkel. Suzanne Police Corporal 72240.48
Ingrassia,Steven C Police Corporal 72240.48
Lingner JrRobert J Police Corporal 72240.48

MeNemar,Jason B

Morningstar Jr, William R

Police Corporal

Police Corporal

72240.48

72240.48
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 6 of 11

EXHIBIT B

0
ie
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 7 of 11

lt
Ks

UNEMPLOYMENT INSURANCE APPEALS DECISION

Before the:
MARCUS C GA: "
PO BOX 438 SKINS Maryland Department of Labor,
ODENTON, MD 21113-0438 Dette ee Apres
SSN # XXX-XX-XXXX Rowen Eutaw Street
vs Claimant Baltimore, MD 21201
(410) 767-2421
ANNE ARUNDEL COUNTY GOVERNMENT
OFFICE OF PERSONNEL
Appeal Number: 1801998
2660 RIVA ROAD Appellant: Claimant
ANNAPOLIS, MD 21401-7055 Local Office : 63 /CUMBERLAND
CLAIM CENTER
Employer/Agency
March 08, 2018

For the Claimant: PRESENT, VAISHNAVI RANA
For the Employer: PRESENT, EVA KERCHNER, MATTHEW BENNETT

For the Agency:

ISSUE(S)

Whether the claimant's separation from this employment was for a disqualifying reason within the meaning
of the MD Code Annotated Labor and Employment Article, Title 8, Sections 8-1001 (voluntary quit for
good cause), 8-1002 - 1002.1 (gross/aggravated misconduct connected with the work) or 8-1003
(misconduct connected with the work). Whether the appeal was filed timely within the meaning of Section
806 of the Labor and Employment Article.

FINDINGS OF FACT

The claimant, Marcus C. Gaskins, began working for the employer, the Anne Arundel County Government,
on August 25, 2016, and his last day worked was December 27, 2017. At the time of his discharge, the
claimant worked full-time as an Engineer III, earning an annual salary of $66,133. The employer
terminated the claimant from his position for falsification of employment applications for positions outside
the Office of Planning and Zoning, Department of Inspections and Permits.

The claimant worked as an Engineer III, with the Anne Arundel County Government, Office of Planning
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 8 of 11

oO Appeali# 1801998 Ly
Page 2 (5

and Zoning, Department of Inspections and Permits. Towards the end of his tenure with the Office of
Planning and Zoning, Department of Inspections and Permits, the claimant applied for approximately six
(6) positions with the Anne Arundel County Government. None of these positions were with the Office of
Planning and Zoning, Department of Inspections and Permits.

In his “Employment Application” for these jobs, the claimant indicated he supervised twenty (20)
employees in his current position as an Engineer III, with the Anne Arundel County Government, Office of
Planning and Zoning, Department of Inspections and Permits. While the claimant approved the work
product of individuals working on outside construction projects, when they came in search of permits, the
claimant did not actually supervise any employees in his current position.

In his “Employment Application” for the aforementioned jobs, the claimant indicated his gross, monthly
salary in his current position as an Engineer II], with the Anne Arundel County Government, Office of
Planning and Zoning, Department of Inspections and Permits, was $6,360. This equates to an annual salary
of $76,320; a little more than $10,000 more than the claimant was actually making. The claimant inflated
his salary number to an amount he believed he was worth, based on comparable salaries in his industry, for
individuals with the same level of education and experience as the claimant possessed, and to give him
greater leverage in negotiating his salary, should he be offered one of the jobs for which he was applying.

Because all job applications pass through the Anne Arundel County Government, Office of Personnel, the
inflated salary and the indication of supervisory authority noted on the claimant’s applications were
recognized as inconsistent with the claimant’s actual salary and job duties. The Office of Personnel notified
the claimant’s supervisors in the Office of Planning and Zoning, Department of Inspections and Permits.
On December 27, 2017, the Director, David Kane, suspended the claimant for five (5) days, pending
termination, for falsification of employment applications. (See ER EX #2). On January 8, 2018, the
employer discharged the claimant for falsification of employment applications. (See ER EX #1).

CONCLUSIONS OF LAW

Md. Code Ann., Labor & Emp. Article, Section 8-1003, provides for a disqualification from benefits where
the claimant is discharged or suspended as a disciplinary measure for misconduct connected with the work.
The term “misconduct” is undefined in the statute but has been defined as “...a transgression of some
established rule or policy of the employer, the commission of a forbidden act, a dereliction of duty, or a
course of wrongful conduct committed by an employee, within the scope of his employment relationship,
during hours of employment, or on the employer's premises.” [Rogers v. Radio Shack, 271 Md. 126, 132
(1974)].

The degree of misconduct (simple or gross) depends on the materiality of the information falsified on a job
application. (Hill _v. First National Bank, 1958-BR-92). Falsification or misleading statements on a job
application can constitute gross misconduct. (Faudree v. C.M. Anderson’s Crane Service, Inc., 819-BR-83)
(The claimant’s deliberately misleading statement to the employer concerning his experience and ability to
perform the dangerous job of crane operator constitutes gross misconduct). A falsification of a criminal

record is always material. (Johnson v. Minneapolis Postal Data Center, 83-BH-89) (A falsification of a
criminal record is more serious than misrepresenting one’s age and is always material).
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 9 of 11
Appeal# 1801998

Page 3 x
15

The employer had the burden to show, by a preponderance of the credible evidence, the claimant’s
termination was for conduct which rose to the level of misconduct or gross misconduct, pursuant to the

Maryland Unemployment Insurance Law. (See Hartman v. Polystyrene Products Company, Inc., 164-BH-
83). In the case at bar, the employer did not meet this burden.

EVALUATION OF EVIDENCE

“While falsification of an employment application is misconduct, the degree of misconduct (simple or
gross) depends on the materiality of the information falsified.” (Hill v. First National Bank, 1958-BR-92).
Equally material is to whom the falsification was made. All of the Board of Appeals precedent decisions
address a claimant’s submission of a falsified, or an allegedly falsified, job application submitted to a new,
potential employer that subsequently hires the claimant; based in part on the fraudulent nature of the
information in the falsified application. None of these decisions address whether the former employer,
about whom the claimant is offering falsified information, is in any way wronged by the claimant’s actions.

The reason none of the Board of Appeals precedent cases address the former employer is because an
employer must demonstrate not only that a claimant committed misconduct, but also that the misconduct
was “connected with the work.” In determining whether an employee’s actions are connected with the
work, the following circumstances should be considered:

1) Whether there was a breach of duty to the employer;

2) Whether the act occurred during the hours of employment;

3) Whether the act occurred on the employer’s premises;

4) Whether the act occurred while the employee was engaged in his work; and

5) Whether the employee took advantage of the employment relationship in order to commit the act.

Employment Security Board v. LeCates, 218 Md. 202, 145 A.2d 840 (1958).

In the case at bar, there is no evidence the claimant worked on his “Employment Applications” “during the
hours of employment;” that he worked on them while “on the employer’s premises;” that he worked on
them “while the employee was engaged in his work;” or that he “took advantage of the employment
relationship in order to commit the act,” as these were all publically advertised positions and the claimant
submitted a standard “Employment Application.” This leaves only “a breach of duty to the employer” as
the sole basis for finding the claimant’s submission of a falsified application to a future employer wrongs
the former employer to such an extent the claimant should be denied unemployment insurance benefits.

The employer, the Anne Arundel County Government, argues it is the same employer, as it is the umbrella
organization over the Office of Planning and Zoning, Department of Inspections and Permits, and any of the
other offices and/or departments to which the claimant submitted falsified applications. This quirk of the
application process, that the claimant sought positions within “the same company,” and the claimant’s
misstatements in his applications were so egregious they call into question the claimant’s honesty and
integrity to such a degree a discharge is the only appropriate remedy, is a bit of a stretch. Had the
employer's discovery of the two (2) exaggerations, nominal as they are, prompted further investigation of
the claimant, which in turn uncovered other falsifications material to the job the claimant performed for the
Office of Planning and Zoning, Department of Inspections and Permits, the employer’s argument for
Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 10 of 11
7 Appeali 1801998

Page 4 VV, S

disqualification would be more compelling. Read in conjunction with the fundamental principle,
“Unemployment compensation laws are to be read liberally in favor of eligibility, and disqualification
provisions are to be strictly construed,” [Sinai Hosp. of Baltimore v. Dept. of Empl. & Training, 309 Md.
28 (1987)}, this single tenuous connection to the claimant’s work is too flimsy to support a finding of even
simple misconduct.

Accordingly, I hold the employer failed to meet its burden in this case and the claimant’s discharge was for
non-disqualifying reasons, and benefits are, therefore, allowed.

DECISION

IT IS HELD the claimant was discharged, but not for gross misconduct or misconduct connected with the
work, within the meaning of Md. Code Ann., Labor & Emp. Article, Section 8-1002 or 8-1003. No
disqualification is imposed based upon the claimant’s separation from employment with the Anne Arundel
County Government. The claimant will then be eligible for benefits so long as all other eligibility
requirements are met. The claimant may contact Claimant Information Service concerning the other
eligibility requirements of the law at ui@dllr.state.md.us or call 410-949-0022 from the Baltimore region,
or 1-877-293-4125 from outside the Baltimore area. Deaf claimants with TTY may contact Client
Information Service at 410-767-2727, or outside the Baltimore area at 1-800-735-2258.

The determination of the Claims Specialist is reversed.

DY Doherty
DJ Doherty, III, Esq.
Hearing Examiner

Notice of Right to Request Waiver of Overpayment

The Department of Labor, Licensing and Regulation may seek recovery of any overpayment
received by the Claimant. Pursuant to Section 8-809 of the Labor and Employment Article
of the Annotated Code of Maryland, and Code of Maryland Regulations 09.32.07.01 through
09.32.07.09, the Claimant has a right to request a waiver of recovery of this overpayment.
This request may be made by contacting Overpayment Recoveries Unit at 410-767-2404. If
this request is made, the Claimant is entitled to a hearing on this issue.

A request for waiver of recovery of overpayment does not act as an appeal of this
decision.

Esto es un documento legal importante que decide si usted recibird los beneficios del
seguro del desempleo. Si usted disiente de lo que fue decidido, usted tiene un tiempo
limitado a apelar esta decisién. Si usted no entiende cémo apelar, usted puede contactar
(301) 313-8000 para una explicacién.
* Case 1:19-cv-02313-EGS Document5 Filed 02/07/20 Page 11 of 11

Appeal# 1801998
Page 5

Notice of Right of Further Appeal

This is a final decision of the Lower Appeals Division. Any party who disagrees with this
decision may request a further appeal either in person, by facsimile or by mail with the Board
of Appeals, Under COMAR 09.32.06.01A(1) appeals may not be filed by e-mail. Your

Board of Appeals
1100 North Eutaw Street
Room 515
Baltimore, Maryland 21201
Fax 410-767-2787
Phone 410-767-2781

NOTE: Appeals filed by mail are considered timely on the date of the U.S. Postal
Service postmark,

Date of hearing: February 22, 2018 10:30 AM
DW/Specialist ID: WCU43

Seq No: 001

Copies mailed on March 08, 2018 to:

MARCUS C GASKINS

ANNE ARUNDEL COUNTY GOVERNMENT
ATTORNEY

CUMBERLAND CLAIM CENTER

ANNE ARUNDEL COUNTY GOVERNMENT
MATTHEW BENNETT
